In an action inter alia to declare that a certain agreement is valid and subsisting, defendants appeal from an order of the Supreme Court, Nassau County, dated March 11, 1976, which denied their respective motions for summary judgment and for dismissal of the complaint. Order affirmed, with one bill of $50 costs and disbursements against defendants jointly (see Abramoff v Federal Ins. Co., 48 AD2d 676; Powell v Trans-Auto Systems, 32 AD2d 650). Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.